Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J), entered October 28, 2005. The order granted defendants’ motion to dismiss the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
We affirm for the reasons stated in the decision at Supreme Court. We add only that, contrary to plaintiff s contention, the decision in Boss v American Express Fin. Advisors, Inc. (6 NY3d 242 [2006]) does not compel a different result here. The plaintiffs in Boss not only agreed that the courts of Minnesota had jurisdiction over any controversy and that the law of Minnesota would govern, but they also expressly “waived any privilege to have their claim heard elsewhere” (id. at 246). Present—Scudder, PJ., Hurlbutt, Smith, Lunn and Green, JJ.